Citation Nr: 1433206	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  09-23 224A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to an initial compensable rating for degenerative disc disease (DDD) of the cervical spine.  

2.  Entitlement to a rating greater than 20 percent for DDD of the cervical spine from April 4, 2014. 

3.  Entitlement to an initial rating greater than 10 percent for DDD of the lumbar spine. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran served on active duty from July 1997 to September 2006.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.  The Veteran had a hearing before the Board in July 2012 and the transcript is of record.  

The case was previously before the Board in February 2013, at which time all appeals were remanded to further assist the Veteran in the development of his claims, to include affording him a VA examination.  It was returned to the Board in October 2013, when it was once again remanded to obtain additional records and to afford the Veteran a new VA examination.  The requested development has been completed, and the case has been returned to the Board for further appellate review. 

Following the October 2013 remand, the Veteran's claims for service connection for a right shoulder disorder and a sinus disorder were granted by a May 2014 rating decision.  This is considered a complete grant of the benefits sought on appeal, and these issues are no longer before the Board.  

The May 2014 rating decision also increased the initial evaluation for the Veteran's DDD of the cervical spine to 20 percent, effective from April 4, 2014.  A veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, as the increase in the evaluation for DDD of the cervical spine is less than 100 percent and as it does not cover the entire period on appeal, this issue remains before the Board.  For the sake of convenience, the Board has characterized the matter as two separate issues, as described on the first page of this decision. 

As noted in the remands, the issue of service connection for post-traumatic stress disorder (PTSD) has been raised by the record.  A claim for an increased rating for a service connected right knee disability was also received in March 2013.  It does not appear that either issue has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  Prior to April 4, 2012, the only valid measurement of the cervical spine demonstrates normal range of motion with no additional impairment after repetitive use; there was no evidence of abnormal gait or spinal contour, muscle spasm, or guarding of the cervical spine; and no objective evidence of neurologic impairment or incapacitating episodes.  

2.  As of April 4, 2012, the Veteran displayed guarding of the cervical spine that resulted in abnormal gait or abnormal spinal contour.  He retained 45 degrees of forward flexion without additional impairment after repetitive use, there is no ankylosis, and there is no objective evidence of neurologic impairment or incapacitating episodes.  

3.  The Veteran has demonstrated pain on motion of the thoracolumbar spine and localized tenderness, but he retains 90 degrees or more of forward flexion and more than 120 degrees of combined range of motion without additional impairment after repetitive use, there is no ankylosis, and there is no objective evidence of neurologic impairment or incapacitating episodes.  



CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial compensable rating for degenerative disc disease of the cervical spine prior to April 4, 2014 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Code 5003, 5242, 5243 (2013). 

2.  The criteria for entitlement to a rating greater than 20 percent for degenerative disc disease of the cervical spine from April 4, 2014 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Code 5242, 5243 (2013). 

3.  The criteria for entitlement to an initial rating greater than 10 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Code 5242, 5243 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

This appeal arises from disagreement with the initial evaluations following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, the Veteran was provided with a VCAA letter in May 2007 that contains all notification required by Pelegrini v. Principi, 18 Vet. App. 112 (2004) and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This letter was provided prior to the initial adjudication of the Veteran's claims.  The Board finds that the duty to notify has been met.  

The Board also finds that the duty to assist has been met.  All of the Veteran's VA treatment records have been obtained.  This includes the most recent VA treatment records, as directed by in the October 2013 remand.  This remand also requested that the Veteran be afforded new VA examinations.  This was accomplished, and all the information that was requested by the remand is included in the examination report.  The Veteran was afforded a hearing by the undersigned Veterans Law Judge in July 2012.  The transcript reflects that the Veterans Law Judge conducted the hearing in accordance with the statutory duties to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position," pursuant to 38 C.F.R. § 3.103(c)(2), as explained by the Court in Bryant v. Shinseki, 23Vet. App. 488 (2010).  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

Increased Rating

The Veteran contends that the initial evaluations assigned to his service connected DDD of the cervical spine and DDD of the lumbar spine are inadequate to reflect the level of impairment produced by these disabilities.  

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

The Board notes that these issues involve the Veteran's dissatisfaction with the initial rating for his disabilities assigned following the grant of service connection.  The Court has found that there is a distinction between a Veteran's disagreement with the initial rating assigned following a grant of service connection, and the claim for an increased rating for a disability in which entitlement to service connection has previously been established.  In instances in which the Veteran disagrees with the initial rating, the entire evidentiary record from the time of the Veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

Entitlement to service connection for DDD of the lumbosacral spine was granted in an April 2008 rating decision.  A 10 percent evaluation was assigned for this disability, effective from September 16, 2006.  Service connection for DDD of the cervical spine was also granted and a zero percent rating was assigned, also effective from September 16, 2006.  

The Veteran's DDD of the lumbosacral spine and DDD of the cervical spine are both evaluated under the rating code for intervertebral disc syndrome.  This rating code states that intervertebral disc syndrome is to be evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, Code 5243.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or the combined range of motion of the cervical spine is not greater than 170 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine is evaluated as 30 percent disabling. 

Unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.  Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  Unfavorable ankylosis is a condition with which the entire thoracolumbar spine is fixed in flexion or extension, resulting in several symptoms described in Note 5 of the General Rating Formula for Diseases and Injuries of the Spine. 

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are from zero to 45 degrees, and left and right lateral rotation are to 80 degrees.  The combined range of motion refers to the sum of the forward flexion, extension, left and right lateral flexion, and left and right lateral rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees, and the cervical spine is 340 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).  Each range of motion measurement is to be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (4).  Any associated objective neurologic abnormalities, including but not limited to bowel and bladder impairment, are to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).  General Rating Formula for Diseases and Injuries of the Spine

There are other factors which must be considered in addition to those contained in the applicable rating code.  The Board recognizes that the disability of the musculoskeletal system is primarily the inability due to damage or an infection in parts of the system to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  Factors to be considered include pain on movement, weakened movement, excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 4.45.  Functional impairment due to pain must be considered.  38 C.F.R. § 4.59.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent disability rating is assigned for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent disability rating is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent disability rating is assigned for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Finally, a 60 percent disability rating is assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Code 5243.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).

Finally, the rating codes for degenerative arthritis of the spine must be considered, as arthritis of both the cervical spine and lumbar spine has been demonstrated on X-ray study.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, Code 5003.  Degenerative arthritis of the spine is also evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Code 5242. 

The medical evidence for consideration includes VA examinations conducted in January 2008, June 2013, and April 2014.  However, the Board notes that the ranges of motion measurements on the June 2013 were considered to be invalid by that examiner due to lack of effort by the Veteran.  VA treatment records for the entire period on appeal have also been obtained and will be considered when relevant.  

Cervical Spine Prior to April 4, 2014

The objective evidence fails to demonstrate that the Veteran is entitled to a compensable evaluation prior to April 4, 2014.  

At his initial VA examination in January 2008, the examiner reported that the Veteran had a normal and full range of motion of the neck.  An X-ray study showed early degenerative disc disease at C4-C5.  The diagnosis was early degenerative disc disease of the cervical spine at C4 to C5 with ancient ununited fracture of the distal tip of the anterior spinous process.  There was no pain, loss of motion, strength, or endurance with repetitive motion, and no history of a spontaneous flare-up.  

The Veteran was not examined again until a VA examination was conducted on June 12, 2013.  The claims folder was reviewed by the examiner and a history of a diagnosis of cervical spine DDD was noted.  On examination, forward flexion was a normal 45 degrees, and extension was a normal 30 degrees.  There was no objective evidence of painful motion in any direction, and no loss of motion after repetitive-use testing.  This examination does show that the combined range of motion of the Veteran's cervical spine was 225 degrees, which would warrant a 10 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  However, the examiner opined that the Veteran did not put forth effort, and noted that the range of motion was greater during other portions of the examination.  The examination was negative for guarding or spasm.  There was no radicular pain or other neurologic abnormalities due to the cervical spine.  The examiner believed that the Veteran did not have intervertebral disc syndrome of the cervical spine.  Arthritis was confirmed on X-ray study, which showed mild degenerative changes.  The examiner believed that this disability did not impact the Veteran's ability to work.  

Entitlement to a compensable rating has been considered, but the range of motion of the cervical spine was normal on the January 2008 examination, and the results of the June 2013 examination were deemed to be invalid by the examiner.  The effects of pain, weakness, fatigability and incoordination were also considered, but the Veteran did not have any additional impairment due to these factors after repetitive use.  There is no objective evidence of neurologic impairment or incapacitating episodes.  The VA treatment records from this period note occasional complaints of neck pain, and the Veteran testified that he had constant pain in his neck.  However, the criteria for a compensable rating were not objectively demonstrated under either of the applicable formulas during this period.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Code 5243.  The Board has also considered entitlement to a compensable rating under the criteria for degenerative arthritis during this period, but this is precluded without objective evidence of limitation of motion.  38 C.F.R. § 4.71a, Code 5003.

Cervical Spine from April 4, 2014

The most recent examination of the Veteran's cervical spine disability was conducted on April 4, 2014.  The claims folder was reviewed by the examiner, who also conducted an interview and physical examination of the Veteran.  The findings of this examination served as the basis for the 20 percent rating assigned in the May 2014 rating decision.  The rating decision reflects that the increased rating was based on a finding of guarding of the cervical spine that resulted in abnormal gait or abnormal spinal contour.  

The Board finds that entitlement to an evaluation of greater than 20 percent for the cervical spine from April 4, 2014 is not supported by the evidence.  In order to receive a rating higher than 20 percent under the General Rating Formula for Diseases and Injuries of the Spine, forward flexion must be limited to 15 degrees or less, or there must be favorable or unfavorable ankylosis.  However, the Veteran retained 45 degrees or more of forward flexion on this examination, and he continued to retain at least 45 degrees of forward flexion after repetitive motion testing.  The Veteran denied flare-ups that impacted the function of the cervical spine, and there was no ankylosis.  Entitlement to separate evaluations for objective neurologic abnormalities has been considered.  The Veteran denied radiating pain, and no objective evidence of a neurologic abnormality was demonstrated.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes does not provide a basis for a higher rating, as the Veteran denied having had any incapacitating episodes since 2006.  The Board concludes that entitlement to rating of more than 20 percent from April 4, 2014 is not merited.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Code 5243.  



Lumbar Spine

The evidence does not support entitlement to a rating of more than 10 percent for any portion of the period on appeal under either of the applicable formulas.  

The January 2008 VA examination found that the Veteran had painful range of motion.  The April 4, 2014 VA examination also found that the Veteran had localized tenderness of the paravertebral muscles of the lumbar spine.  Treatment records show that the Veteran phoned to report back pain in August 2008 and September 2008, but he did not seek treatment and only missed work on one of those occasions.  

However, the January 2008 and April 2014 examinations both show forward flexion to at least 90 degrees and the combined range of motion exceeded the 120 degrees that would merit a 20 percent rating.  There was no additional limitation of motion with repetitive use testing.  

The Board has considered that the Veteran had significant limitation of motion on testing at the June 2013 examination, but the examiner found that the results were not valid due to lack of effort, and stated that the Veteran showed normal range of motion during other portions of the examination.  All of the examinations were negative for abnormal gait or spinal contour; muscle spasm; or guarding of the thoracolumbar spine.  The Veteran did not have ankylosis, and there was no radiculopathy or other objective evidence of a neurologic abnormality.  This symptomatology precludes a rating higher than 10 percent under the General Rating Formula for Diseases and Injuries of the Spine.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes does not provide a basis for a higher rating, as the Veteran has denied having had any incapacitating episodes since 2006.  Therefore, there is no basis for a rating in excess of 10 percent under either formula.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Code 5243.  




Other Considerations

The Board recognizes that a claim for an increased rating can encompass a claim for a total rating for compensation based upon individual unemployability due to service-connected disabilities (TDIU) if raised by the record or the Veteran.  It has not been raised in this appeal.  The April 2014 examiner opined that neither the Veteran's cervical spine disability nor lumbar spine disability interfered with his ability to be employed.  At the July 2012 hearing, the Veteran noted that he was unemployed, but specifically stated that this was due to the job market and that he was capable of working.  See Transcript, p. 10.  Entitlement to a TDIU is not for consideration.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  

The schedular evaluation in this case is not inadequate.  The scheduler criteria adequately describe the Veteran's symptoms for his cervical spine and lumbar spine disabilities.  These symptoms include limitation of motion and pain, all of which are provided for in the rating criteria.  Moreover, even if the scheduler criteria were to prove inadequate, there is no record of marked interference with employment due to these service connected disabilities.  He has not been hospitalized for his disabilities.  The Veteran is unemployed, but testified that this was not the result of his disabilities.  He is able to perform all activities of daily living.  Accordingly, referral for consideration of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).


ORDER

Entitlement to an initial compensable rating for DDD of the cervical spine is denied. 

Entitlement to a rating greater than 20 percent for DDD of the cervical spine from April 4, 2014 is denied. 

Entitlement to an initial rating greater than 10 percent for DDD of the lumbar spine is denied. 




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


